Citation Nr: 0601093	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for hepatitis C.

2.  Entitlement to service connection for night sweats 
secondary to hepatitis C.

3.  Entitlement to service connection for a skin rash 
secondary to hepatitis C.

4.  Entitlement to service connection for a sleep disorder 
secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In a statement dated in December 2003 the veteran indicated 
that he desired a Board videoconference hearing.  A note in 
the file indicates that he failed to appear for his scheduled 
December 2005 hearing.

The issues of entitlement to service connection for night 
sweats, a skin rash, and a sleep disorder secondary to 
hepatitis C are addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C is manifested by chronic fatigue and some loss of 
appetite; substantial weight loss or incapacitating episodes 
have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, letters, including those sent in 
February 2002 and April 2005, noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notices satisfied the notice requirements 
by: (1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice was arguably not provided prior 
to the initial AOJ adjudication, notice was provided by the 
AOJ prior to the transfer and certification of the case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  As such, deciding 
this appeal would not be prejudicial error to the claimant, 
as the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as VA and private 
treatment records, are associated with the claims file.  The 
veteran has undergone VA examinations, including in December 
2004, that have assessed the severity of his hepatitis C.  
The veteran has not made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the appeal.  Therefore, the Board 
finds that all relevant, obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

The veteran was granted service connection for hepatitis C in 
January 2003 and was assigned a noncompensable rating, 
effective September 10, 2001.  During the course of the 
appeal, the veteran has been assigned a 40 percent rating, 
also effective September 10, 2001.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his hepatitis C, the severity of the 
veteran's disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's hepatitis C is currently rated as 40 percent 
disabling under Diagnostic Code 7354 of the Rating Schedule.  
Pursuant to this regulation, a 40 percent evaluation is in 
order in cases of daily fatigue, malaise, and anorexia, 
accompanied by minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past twelve-month 
period.  A 60 percent rating requires daily fatigue, malaise 
and anorexia with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  A 100 percent rating requires near constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under Diagnostic 
Code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Following a careful review of the evidence, the Board finds 
that there is no basis for assignment of a rating in excess 
of 40 percent for the service-connected hepatitis C at any 
time during this appeal.  Fenderson.  The evidence of record 
demonstrates that the veteran's hepatitis C is manifested by 
fatigue and some loss of appetite.  While an August 2003 
private medical record noted that the veteran had lost 3-4 
pounds from the prior month, there is no evidence of record 
demonstrating that the disability is productive of anorexia 
and substantial weight loss or was manifested by 
incapacitating episodes.  The December 2004 VA examiner 
specifically noted that the veteran had not had substantial 
weight loss or other indication of malnutrition since his 
last examination (December 2002).  The December 2004 VA 
examiner also noted that the veteran was well nourished and 
that his weight had fluctuated between 160-165 pounds; he 
also stated that hepatomegaly was not present.  While the 
veteran has complained of chronic fatigue, there is no 
evidence of record demonstrating that he experienced 
"incapacitating episodes" due to the disability as defined by 
Note (2) of Diagnostic Code 7354.  It follows that, if this 
symptomatology is not incapacitating, which is the 
requirement for the 60 evaluation under Diagnostic Code 7354, 
the symptomatology does not equate to the level of 
debilitating as reflected in the criteria required for a 100 
percent evaluation.

In short, as substantial weight loss or incapacitating 
episodes have not been shown, the preponderance of the 
evidence is against a rating in excess of 40 percent for the 
veteran's hepatitis C.  In reviewing the foregoing, the Board 
has been cognizant of the "benefit of the doubt" rule.  
However, the preponderance of the evidence is against the 
veteran's claim for a rating higher than that currently 
assigned, and, as such, this case does not present such a 
state of balance between the positive evidence and the 
negative evidence to allow for a more favorable 
determination.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A review of the evidence does not demonstrate that the 
veteran's hepatitis C, alone, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An initial rating in excess of 40 percent for hepatitis C is 
denied.


REMAND

The veteran asserts that he has night sweats, a skin rash, 
and a sleep disorder secondary to service-connected hepatitis 
C.  The Board finds that the veteran should be scheduled for 
a VA examination(s) that addresses his contentions concerning 
these disabilities.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination(s) to 
determine the nature and etiology of any 
night sweats, skin rash, and sleep 
disorder that might be present.  The 
examiner(s) should offer an opinion, 
based on a review of the record, as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any night sweats, skin rash, or sleep 
disorder is proximately caused by or 
aggravated by service-connected hepatitis 
C.  It is imperative that the claims file 
be made available to the examiner(s) and 
reviewed by the examiner(s) in connection 
with the examination(s).

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


